CHITTENDEN, J.:
Epitomized Opinion
Plaintiff company was consignee and holder of a negotiable bill of lading for certain iron pipe purchased from The Ohio Supply Company. The pipes were to be shipped from Cleveland to Bartlesville, Okla. The plaintiff claimed that the railroad company did not deliver the amount of pipe purchased and sued for $2,100, which it claimed was the value of the pipe not delivered. In attempting to prove that more pipe had been delivered to the railroad company than the amount delivered to plaintiff in Bartlesville, the bill of lading, which had been made out by the shipper, was introduced in evidence. The bill contained certain weights but was subject to correction by the railroad company. Plaintiff could not show that he paid for the amount claimed to have been shipped. The railroad’s weight receipts showed that the company had delivered the amount received. Judge McKnight of Norwalk, Ohio, held for the railroad. In affirming his judgment,- the Court of Appeals held:
1. As the burden of proof was on plaintiff to establish that the railroad did not deliver all- the goods, the defendant is entitled to a judgment in its favor where plaintiff to establish facts necessary to show such failure on the- part of -the railroad.